DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18-22, 24-26, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al. (US Paten 5,895,848; IDS dated 12/28/2020 US Patent Cite No. 1; hereinafter Wilson).
With regards to claim 16, Wilson discloses a method for parametering an apparatus (13) for determining and/or monitoring a predeterminable fill level, wherein the apparatus includes a sensor unit (13) and an electronics (FIG. 3), the method comprising: 
determining an influence interval for a received signal received by the sensor unit (13) as a function of an environmental parameter (col. 5, line 35 to col. 6, line 3); 
determining a first value (frequency, i.e. 140 Hz) for the received signal or for a variable derived from the received signal corresponding to a first switch state (when sensor is in air) at which value the sensor unit is located in a first state (FIG. 4; col. 5, line 54-col. 6, line 3); 
determining a second value (frequency, i.e. 95 Hz) for the received signal or for a variable derived from the received signal corresponding to a second switch state (when sensor is in ½ water) at which value the sensor unit is located in a second state (FIG. 4; col. 5, line 54-col. 6, line 3); and 
determining a third value (i.e. values between 95-140Hz) for the received signal or for a variable derived from the received signal corresponding to a first switching point based on the first (at 140 Hz) and/or second switch state (at 95 Hz) and taking into consideration the influence interval (col. 5, line 54-col. 6, line 19; FIG. 4).

With regards to claim 18, Wilson discloses the method as claimed in claim 16, wherein influence intervals lie symmetrically (“hysteresis” suggests symmetry; col. 6, lines 1-3) around the first switch state and the second switch state, and the first value and second value for the received signal or the variable derived therefrom (col. 5, line 54 to col. 6, line 19).

With regards to claim 19, Wilson discloses the method as claimed in claim 16, further comprising: determining a fourth value (i.e. values between 95-140 Hz) for the received signal or for a variable derived from the received signal corresponding to a second switching point based on the first switch state (at 140 Hz) and/or the second switch state (at 95 Hz) and taking into consideration the influence interval (col. 5, line 54-col. 6, line 19; FIG. 4).

With regards to claim 20, Wilson discloses the method as claimed in claim 19, wherein the first switching point (at 140 Hz) and/or second switching point (at 95 Hz) are/is determined such that the third value and/or fourth value for the received signal or the variable derived from the received signal lies/lie between the first value and the second value for the received signal or the variable derived from the received signal corresponding to the first switch state and the second switch state (col. 5, line 54-col. 6, line 19; FIG. 4).

With regards to claim 21, Wilson discloses the method as claimed in claim 20, wherein the first switching point (at 140 Hz) and the second switching point (at 95 Hz) have a predeterminable switching interval relative to one another that is given by a magnitude of a difference between the third value and the fourth value (values between 95 and 140 Hz) for the received signal or the variable derived from the received signal (col. 5, lines 35-42).

With regards to claim 22, Wilson discloses the method as claimed in claim 21, wherein the predeterminable switching interval (predetermined interval between third value and fourth value) is maximized taking into consideration the first switch state and/or the second switch state and the influence interval (col. 5, line 54-col. 6, line 19; FIG. 4).

With regards to claim 24, Wilson discloses the method as claimed in claim 19, further comprising: ascertaining for the received signal or for the variable derived from the received signal based on the at least one influence interval a first value range (col. 5, line 54 to col. 6, line 19) and/or a second value range that contain/contains the first value and/or second value of the received signal or the variable derived from the received signal, wherein the first value range and/or second value range correspond/corresponds to the first switch state and/or the second switch state.

With regards to claim 25, Wilson discloses the method as claimed in claim 24, wherein the first switching point and/or the second switching point are/is selected in such a manner that the third value and/or fourth value (values between 95 and 140 Hz) for the received signal or the variable derived from the received signal lie/lies outside of the first value range and/or second value range corresponding to the first switch state and/or the second switch state (col. 5, line 54 to col. 6, line 19).

With regards to claim 26, Wilson discloses the method as claimed in claim 24, wherein the first and second switching point are selected (in air or 50% in water) such that the third value and fourth value (values between 95 and 140 Hz) for the received signal or the variable derived from the received signal lie/lies outside of the first value range and/or second value range corresponding to the first switch state and/or second switch state (col. 5, line 54 to col. 6, line 19).

With regards to claim 28, Wilson discloses the method as claimed in claim 16, wherein the sensor unit (13) is free of medium in the first switch state (“in air”; col. 5, lines 60-66).

With regards to claim 29, Wilson discloses the method as claimed in claim 16, wherein the sensor unit (13) is covered at least partially with medium in the second switch state (“50% in air and 50% in water”; col. 5, lines 60-67).

With regards to claim 30, Wilson discloses the method as claimed in claim 16, wherein the first switching point and/or second switching point correspond/corresponds to a predeterminable degree of coverage of the sensor unit (“50% in air and 50% in water”; col. 5, lines 60-67).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Paten 5,895,848; IDS dated 12/28/2020 US Patent Cite No. 1; hereinafter Wilson) in view of Sears et al. (US Publication 2019/0186980; hereinafter Sears).
With regards to claim 17, Wilson discloses the method as claimed in claim 16.  However, Wilson is silent regarding wherein the environmental parameter is temperature, pressure, humidity, density, or viscosity.
Sears teaches determining an influence interval for a received signal received by the sensor unit (10) as a function of an environmental parameter ([0007-0010]), wherein the environmental parameter is temperature, pressure, humidity, density ([0009]), or viscosity.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the method as taught by Sears by considering the density to the determine the level as taught by Wilson to provide a more accurate level measurement ([0027]; Sears). 

Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Paten 5,895,848; IDS dated 12/28/2020 US Patent Cite No. 1; hereinafter Wilson).
With regards to claim 23, Wilson teaches the method as claimed in claim 21.  However, Wilson is silent regarding wherein the predeterminable switching interval is selected such that the switching interval is greater than the influence interval.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, selecting a switching interval (which is based on the third and fourth value) (“i.e. workable range”) within the first and second value (in air or 50% in water) such that it lies outside of the influence interval (±5% (col. 6, lines 1-3) of the first and second value) would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimum predetermined switching interval as taught by Wilson including the predetermined switching interval as claimed with reasonable expectation of functioning as originally intended.

With regards to claim 27, Wilson teaches the method as claimed in claim 24.  However, Wilson is silent regarding wherein in the case of a magnitude of a difference between a maximum value of the first value range corresponding to the first switch state and a minimum value of the second value range corresponding to the second switch state being less than the influence interval, the first or second switching point is selected such that the third or fourth value for the received signal or the variable derived from the received signal lies outside of the first value range and/or second value range corresponding to the first and/or second switch state.
It has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").  In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")  In this particular case, finding the optimum first and second value (corresponding to the first and second switch state) such that the value encompasses a wide range (i.e. various levels of liquid/air) would be routine to one of ordinary skill in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to find the optimal range/values as taught by Wilson to select a first and second switching point to encompass the ranges of level as originally intended.  Thus, finding the optimum values for the first and second switch state would result in wherein in the case of a magnitude of a difference between a maximum value of the first value range corresponding to the first switch state (in air frequency value of 140 Hz +5%) and a minimum value of the second value range (in 50% air/water frequency value of 95 Hz -5%) corresponding to the second switch state being less than the influence interval, the first or second switching point is selected (optimum values such that the difference between the first and second switching point represented a wide range) such that the third or fourth value for the received signal or the variable derived from the received signal lies outside of the first value range and/or second value range corresponding to the first and/or second switch state (a wide range between the first and second switching point allows the third and fourth value to be outside of the first and second value range).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/            Examiner, Art Unit 2853                                                                                                                                                                                            
/JENNIFER BAHLS/            Primary Examiner, Art Unit 2853